Exhibit 10.26


IHS INC.
15 Inverness Way East
Englewood, CO 80112
January 31, 2005
Ms. Jane Okun
c/o IHS Inc.
15 Inverness Way East
Englewood, CO 80112
Dear Ms. Okun:
This letter, written on behalf of the Board of Directors (the “Board”) of IHS
Inc., a Delaware corporation (the “Company”), confirms the terms and conditions
of your employment with the Company.
1.Term of Employment. Your employment under this Letter Agreement is effective
as of the date hereof (“Effective Date”) and, subject to termination as provided
in Sections 7 or 8, will end on the first anniversary of the Effective Date;
provided that on each anniversary of the Effective Date, the term of your
employment will automatically be extended by an additional year unless the
Company or you give the other party written notice, at least 30 days prior to
the applicable anniversary of the Effective Date, that you do not or it does not
want the term to be so extended. Such employment period, as may be so extended,
will hereinafter be referred to as the “Term”.
2.    Title and Duties.
(a)    Position. During the Term, you will be employed by the Company as Senior
Vice President, Investor Relations and Corporate Communications. You will have
such duties and responsibilities and power and authority as assigned to you by
the Board or the President and Chief Executive Officer of the Company (the
“CEO”).
(b)    Exclusive Duties. During your employment by the Company, you will devote
substantially all your entire working time, attention and energies to the
business of the Company and its Affiliates (as defined below) and will not,
without the prior written consent of the Board


--------------------------------------------------------------------------------


undertake any other business activities. Without limiting the generality of the
foregoing, you will not take any actions of the kind described in Section 11.
3.    Base Salary. During the Term, the Company will pay you a minimum base
salary at the annual rate of $190,000, payable in accordance with the Company’s
regular payroll practices. The Compensation Committee of the Board (the
“Committee”) will review your base salary annually and may, in its sole
discretion, increase your base salary based on your performance and the
Company’s performance. Such base salary, as may be increased, will hereinafter
be referred to as your “Base Salary”.
4.    Bonus. During the Term, you will be eligible to receive an annual bonus
(the “Annual Bonus”) pursuant to the Company’s then current annual incentive
plan. The bonus you shall be eligible to receive shall be in an amount equal to
30% of your Base Salary in effect at the beginning of the fiscal year at “target
performance”. The performance objectives for your Annual Bonus will be
determined by the CEO.
5.    Annual Long‑Term Incentive Grant. During the Term, you will be eligible to
receive such long‑term incentive grant, consisting of stock options, restricted
stock, other equity-based awards, or a combination thereof, as determined by the
Committee (the “Equity Grant”). The size and terms of the Equity Grant will be
determined by the Committee based on your performance and the Company’s
performance, as well as the terms of the equity compensation plan under which
the Equity Grant is granted.
6.    Other Benefits.
(a)    Employee Benefits. You will be eligible to participate in the employee
benefit plans, programs and arrangements maintained by the Company.
(b)    Vacation. You will be entitled to not less than 24 days of paid vacation
per calendar year in accordance with the Company’s vacation policy as in effect
from time to time.
(c)    Reimbursement. The Company will reimburse you for all reasonable expenses
and disbursements in carrying out your duties and responsibilities under this
Letter Agreement in accordance with Company policy for executive officers as in
effect from time to time.
7.    Termination of Employment (Non-Change in Control). Subject to Section 9:


--------------------------------------------------------------------------------


(a)    Resignation for Good Reason or Termination Without Cause. If you
terminate your employment for Good Reason (as defined below) or you are
terminated by the Company without Cause (as defined below) at any time during
the Term, including by the Company giving you notice that it does not want the
Term to be extended as provided in Section 1, you will receive a lump-sum cash
payment equal to the sum of:
(i)    any earned but unpaid Base Salary or other amounts (including
reimbursable expenses and any vested amounts or benefits owing under or in
accordance with the Company’s otherwise applicable employee benefit plans or
programs, including retirement plans and programs) accrued or owing through the
date of termination;
(ii)    an amount equal to 9 months of your then Base Salary plus an additional
month of your then Base Salary for each year of your employment with the Company
and/or an Affiliate both prior to and subsequent to the Effective Date, up to a
maximum aggregate amount under this subclause (ii) equal to 2 years of your then
Base Salary; and
(iii)    your Target Bonus for such year, prorated for the number of days that
have elapsed during such year.
In addition to the foregoing lump-sum payment:
(w)    the Company will continue your participation in the Company’s medical,
dental and vision plans (or if you are ineligible to continue to participate
under the terms thereof, in substitute arrangements adopted by the Company
providing substantially comparable benefits) for the Relevant Period (as defined
below) following the date of such termination;
(x)    vesting of unvested stock options, restricted stock and other equity
awards then held by you will be determined in accordance with the terms and
conditions of the applicable equity compensation plan under which each such
Equity Grant is granted;
(y)    outplacement services during the 6-month period following such
termination provided by a service provider selected by the Company for the
benefit of the executive officers of the Company; and
(z)    you will be credited with 2 additional years for the purposes of each of
the age and service requirements of any retirement related employee benefit
plans, programs and arrangements maintained by the Company and/or its Affiliates
in which you participated at the time of


--------------------------------------------------------------------------------


such termination.
For purposes of this Letter Agreement, the Relevant Period means, in the event
you receive payments pursuant to Sections 7(a)(ii) or 8(a)(ii), the period
following termination of your employment equal to the total number of months
upon which the payments thereunder are calculated, up to a maximum period of 2
years. Credit for the year in which termination occurs will be given for
purposes of calculating payments pursuant to Sections 7(a)(ii) or 8(a)(ii) if
you have completed six months or more of service beyond the prior anniversary
date of your employment.
(b)    Termination Other than for Good Reason or for Cause. If you terminate
your employment other than for Good Reason (including if you give notice that
you do not want to extend the Term as provided in Section 1) for if your
employment is terminated by the Company for Cause, you will receive no further
payments, compensation or benefits under this Letter Agreement, except you will
be eligible to receive, immediately upon the effectiveness of such termination,
amounts (including reimbursable expenses and any vested amounts or benefits
owing under or in accordance with the Company’s otherwise applicable employee
benefit plans or programs, including retirement plans and programs) accrued or
owing prior to the effectiveness of your termination and such compensation or
benefits that have been earned and will become payable without regard to future
services.
(c)    Death, Disability or Retirement. If your employment terminates by reason
of death, Disability or retirement (as defined in the Company’s equity
compensation plan then in effect), you or your beneficiaries will receive a
lump-sum cash payment equal to the sum of:
(i)    any earned but unpaid Base Salary or other amounts (including
reimbursable expenses and any vested amounts or benefits owing under or in
accordance with the Company’s otherwise applicable employee benefit plans or
programs, including retirement plans and programs) accrued or owing through the
date of termination; and
(ii)    your Target Bonus for such year, prorated for the number of days that
have elapsed during such year.
If your employment terminates by reason of your retirement, then in addition to
benefits to which you may be entitled pursuant to this Letter Agreement, your
entitlements in connection with a termination of your employment pursuant to
your retirement under the Company’s otherwise applicable employee benefit and
retirement plans and programs (including


--------------------------------------------------------------------------------


without limitation under the Company’s equity compensation plans), will be
determined in accordance with such applicable plans and programs.
For purposes of this Letter Agreement, “Good Reason” means the Company’s breach
of any of its material obligations under this Letter Agreement, excluding
immaterial actions (or failures of action) not taken (or omitted to be taken) in
bad faith and which, if capable of being remedied, are remedied by the Company
within 30 days of receipt of notice thereof given by you. For purposes of this
Letter Agreement, “Cause” means any of the following: (i) conviction of or
pleading guilty to a felony, (ii) commission of intentional acts of misconduct
that materially impair the goodwill or business of the Company or cause material
damage to its property, goodwill or business, or (iii) willful refusal or
willful failure to perform your material duties under this Letter Agreement
after written demand that you do so. Termination of the employment shall not be
deemed to be for Cause hereunder unless and until (A) written notice has been
delivered to you by the Company which specifically identifies the Cause which is
the basis of the termination and, if the Cause is capable of cure, you have
failed to cure or remedy the act or omission so identified within 14 calendar
days after written notice of such breach. For purposes of this provision, no act
or failure to act on your part shall be considered “willful” unless it is done,
or omitted to be done, by you in bad faith or without reasonable belief that
your action or omission was in the best interest of the Company. Notwithstanding
the foregoing, you shall not be deemed to have been terminated for Cause without
reasonable notice to you setting forth the reasons, facts and circumstances for
the Company’s intention to terminate for Cause and an opportunity for you,
together with your counsel, to be heard before the Committee or the Board.
8.    Change in Control. Subject to Section 9:
(a)    General. If there is a Change in Control (as defined below) and, within 1
year of such Change in Control, you terminate your employment for CIC Good
Reason (as defined below) or you are terminated by the Company without Cause,
you will receive a lump-sum cash payment equal to the sum of:
(i)    any earned but unpaid Base Salary or other amounts (including
reimbursable expenses and any vested amounts or benefits owing under or in
accordance with the Company’s otherwise applicable employee benefit plans or
programs, including retirement plans and programs) accrued or owing through the
date of termination;
(ii)    an amount equal to 9 months of your then Base Salary plus an additional
month of your then Base Salary for each year of your employment with the Company
and/or an Affiliate both prior to and


--------------------------------------------------------------------------------


subsequent to the Effective Date, up to a maximum aggregate amount under this
subsclause (ii) equal to 2 years of your then Base Salary, provided if you have
been employed by the Company for at least 1 year prior to the Change in Control,
the minimum aggregate amount under this subclause (ii) shall be equal to 1 year
of your then base salary; and
(iii)    your Target Bonus for the fiscal year of such termination, prorated for
the number of days that have elapsed during such year.
In addition to the foregoing lump-sum payment:
(w)    the Company will continue your participation in the Company’s medical,
dental and vision plans (or if you are ineligible to continue to participate
under the terms thereof, in substitute arrangements adopted by the Company
providing substantially comparable benefits), for the Relevant Period following
the date of such termination;
(x)    all unvested stock options, restricted stock and other equity awards then
held by you will fully vest and become exercisable as of the effective date of
such termination;
(y)    outplacement services during the 6-month period following such
termination provided by a service provider selected by the Company for the
benefit of the executive officers of the Company; and
(z)    you will be credited with 2 additional years for the purposes of each of
the age and service requirements of any retirement related employee benefit
plans, programs and arrangements maintained by the Company and/or its
Affiliates, in which you participated at the time of such termination.
For purposes of this Letter Agreement, “Change in Control” means the first to
occur of:
(i)
the acquisition, directly or indirectly, by any person or group (within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934, as from time
to time amended) of the beneficial ownership of securities of the Company
possessing more than 50% of the total combined voting power of all outstanding
securities of the Company;

(ii)
a merger or consolidation in which the Company is not the surviving entity,
except for a transaction in which the


--------------------------------------------------------------------------------


holders of the outstanding voting securities of the Company immediately prior to
such merger or consolidation hold, in the aggregate, securities possessing more
than 50% of the total combined voting power of all outstanding voting securities
of the surviving entity immediately after such merger or consolidation;
(iii)
a reverse merger in which the Company is the surviving entity but in which
securities possessing more than 50% of the total combined voting power of all
outstanding voting securities of the Company are transferred to or acquired by a
person or persons different from the persons holding directly or indirectly
those securities immediately prior to such merger;

(iv)
the sale, transfer or other disposition (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company;

(v)
the approval by the shareholders of a plan or proposal for the liquidation or
dissolution of the Company; or

(vi)
as a result of, or in connection with, any cash tender or exchange offer, merger
or other business combination, sale of assets or contested election, or any
combination of the foregoing transactions (a “Transaction”), the persons who are
members of the board of directors of the Company before the Transaction will
cease to constitute a majority of the board of directors of the Company or any
successor thereto.

Notwithstanding the foregoing, in no event will a Change in Control be
considered to have occurred as a result of: (i) the distribution by the Company
to its stockholder(s) of stock in an Affiliate; (ii) the contribution by the
Company of some or all of its assets in a transaction governed by Section 351 of
the Code; (iii) any inter-company sale or transfer of assets between the Company
and any Affiliate; (iv) a dividend distribution by the Company; (v) a loan by
the Company to any third party or an Affiliate; (vi) a Transaction, or series of
Transactions, after which an Affiliate of the Company before such Transaction or
series of Transactions, is either directly or indirectly in control of the
Company thereafter; (vii) if the controlling shareholder is a trust, the
acquisition, directly or indirectly, of the beneficial ownership of securities
of the Company by any beneficiary of such trust if such beneficiary has a
greater than 25% interest in such


--------------------------------------------------------------------------------


trust, or any descendants, spouse, estate or heirs of any such beneficiary, or a
trust established for such beneficiary or for any descendants, spouse or heirs
of such beneficiary; or (viii) the first underwritten primary public offering of
the shares of common stock of the Company pursuant to an effective registration
statement (other than a registration statement on Form S-4 or Form S-8 or any
similar or successor form) under the Securities Act of 1933, as from time to
time amended. For purposes of this Agreement, “Affiliate” means any individual,
corporation, partnership, association, joint-stock company, trust,
unincorporated association or other entity (other than the Company) that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, the Company, including, without
limitation, any member of an affiliated group of which the Company is a common
parent corporation as provided in Section 1504 of the Internal Revenue Code of
1986, as from time to time amended (the “Code”).


For purposes of this Letter Agreement, “CIC Good Reason” means any of:
(i)
the material diminution of your position (including status, titles and reporting
relationships), duties or responsibilities, excluding immaterial actions not
taken in bad faith;

(ii)
the breach by the Company of any of its material obligations under this Letter
Agreement, excluding immaterial actions (or failures or action) not taken (or
omitted to be taken) in bad faith and which, if capable of being remedied, are
remedied by the Company within 30 days after receipt of notice thereof given by
you;

(iii)
the Company’s relocation of your principal location of work by more than 50
miles (other than any relocation recommended or consented to by you); it being
understood, however, that you may be required to travel on business to other
locations as may be required or desirable in connection with the performance of
your duties as specified in this Letter Agreement.

(b)    Tax Indemnity. If it is determined that any payments and benefits that
you receive from the Company or an Affiliate as a result of the Change in
Control will result in you being subject to an excise tax under Section 4999 of
the Code, then the Company will make a Gross-Up Payment (as defined below) to or
on behalf of you as and when any such determination is made; provided you take
such action (other than waiving your right to any payments or benefits) as the
Company reasonably requests under the circumstances to mitigate or challenge
such tax. Any such determination will be made in accordance with Sections 280G
and


--------------------------------------------------------------------------------


4999 of the Code and any other applicable law, regulations, rulings or case law.
If the Company reasonably requests that you take action to avoid assessment of,
or to mitigate or challenge, any such tax or assessment, including restructuring
your right to receive any payments or benefits to which you are entitled (other
than under this paragraph), you agree to consider such request (but in no event
to waive or limit your right to any payments or benefits in a manner that would
not be neutral to you from a financial point of view), and in connection with
any such consideration, the Company will provide such information and advice as
you may reasonably request and will pay for all reasonable expenses incurred in
effecting your compliance with such request and any related taxes, fines,
penalties, interest and other assessments. The term “Gross-Up Payment” means an
additional amount such that you will, on an after-tax basis (including any
income tax, payroll tax, further excise tax, interest, penalties and other
assessments levied on any payment or benefit) receive the full amount of the
payments and benefits for which the Company is liable, as if there was no excise
tax under Section 4999 of the Code on any of your payments or benefits. To the
extent permitted by applicable law, you agree to return to the Company the
excess of any Gross-Up Payment made to you over the payment which would have
been sufficient to put you in such same after-tax position. Nothing in this
Section 8 is intended to violate the Sarbanes-Oxley Act and to the extent that
any advance or payment obligation hereunder would do so, such obligation will be
modified so as to make the advance a nonrefundable payment to you and the
payment obligation null and void. This Section 8 will continue in effect until
you agree that all of the Company’s obligations to you under this Section 8 have
been satisfied in full or a court of competent jurisdiction makes a final
determination that the Company has no further obligations to you under this
Section 8, whichever comes first.
9.    Release. Other than if your employment terminates by reason of death or
Disability, any payment or benefit that you are eligible to receive under
Sections 7 or 8 will be contingent on your execution of a release substantially
in the form attached hereto as Exhibit A prior to or concurrently with the
provision of such payment or benefit. The payments or benefits you are eligible
to receive under Sections 7 or 8 are in lieu of any termination payments or
benefits which you might otherwise be eligible to receive under any standard
severance policy maintained by the Company and/or its Affiliates.
10.    Covenants. In exchange for the remuneration outlined above, in addition
to providing service to the Company as set forth in this Letter Agreement, you
agree to the following covenants:
(a)    Confidentiality. You acknowledge that during your


--------------------------------------------------------------------------------


employment, you will occupy a position of trust and confidence. Accordingly, you
agree that following any termination of your employment, you will keep
confidential any trade secrets and confidential or proprietary information of
the Company and its affiliates which are now known to you or which hereafter may
become known to you as a result of your employment or association with the
Company and will not at any time directly or indirectly disclose any such
information to any person, firm or corporation, or use the same in any way other
than in connection with the business of the Company during, and at all times
after, the termination of your employment. For purposes of this Letter
Agreement, “trade secrets and confidential or proprietary information” means
information unique to the Company or an affiliate of the Company which has a
significant business purpose and is not known or generally available from
sources outside the Company or typical of industry practice, but will not
include any of the foregoing (i) that becomes a matter of public record or is
published in a newspaper, magazine or other periodical available to the general
public, other than as a result of any act or omission of you or (ii) that is
required to be disclosed by any law, regulation or order of any court or
regulatory commission, department or agency; provided that you give prompt
notice of such requirement to the Company to enable the Company to seek an
appropriate protective order or confidential treatment.
(b)    Non-Competition. You further covenant that during your employment and
during the Restricted Period (as defined below), you will not, for yourself or
on behalf of any other person, partnership, company or corporation, in the
United States of America of elsewhere in the world, directly or indirectly,
engage in, acquire any financial or beneficial interest in (except as provided
in the next sentence), be employed by, or own, manage, operate or control any
entity which is engaged in, any business in competition with any business of the
Company or any subsidiary of the Company. Notwithstanding the preceding
sentence, (i) you will not be prohibited from owning less than 1% of any
publicly traded corporation, whether or not such corporation is in competition
with the Company, and (ii) you will not be prohibited during the Restricted
Period from being employed by or providing services to a company with multiple
product-lines and/or service lines where one or more of its product-lines or
service-lines is in competition with the Company so long as you have no direct
or indirect contact with the units(s) involved with the competitive
products/services. For purposes of this Letter Agreement, “Restricted Period”
means the longer of (i) the 1-year period following termination of your
employment, or (ii) in the event you receive payments pursuant to Sections 7(a)
(ii) or 8(a) (ii) in an amount greater than 1 year of your then Base Salary, the
period following termination of your employment equal to the total number of
months upon which the payments thereunder are calculated, up to a maximum period
of 2 years.


--------------------------------------------------------------------------------


(c)    Non-Solicitation of Employees. You further covenant that during your
employment and during the Restricted Period, you will not, directly or
indirectly, hire, or cause to be hired by an employer with whom you may
ultimately become associated, any employee of the Company or a subsidiary of the
Company at the time of termination of your employment with the Company.
(d)    Employee Invention Agreement. If you have not previously executed the
Company’s standard form of Employee Invention Agreement, simultaneously with the
execution of this Agreement you will also execute and deliver to the Company the
Company’s standard form of Employee Invention Agreement.
(e)    Equitable Relief and Other Remedies. You acknowledge and agree that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of this Section 10 would be inadequate and, in recognition of this
fact, you agree that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company, without posting any bond, will be
entitled to obtain equitable relief in the form of specific performance,
temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available.
(f)    Reformation. If it is determined by a court of competent jurisdiction
that any restriction in this Section 10 is excessive in duration or scope or is
unreasonable or unenforceable under the law of that jurisdiction, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the law of
that jurisdiction.
(g)    Survival of Provisions. Without effect as to the survival of other
provisions of this Letter Agreement intended to survive the termination or
expiration of your employment, the obligations contained in this Section 10 will
survive the termination or expiration of your employment with the Company and
will be fully enforceable thereafter.
11.    Indemnification. The Company will indemnify and make permitted advances
to you to the fullest extent permitted by applicable law, if you are made or
threatened to be made a party to a proceeding by reason of your being or having
been an officer, director or employee of the Company or any of its subsidiaries
or affiliates or your having served on any other enterprise as a director,
officer or employee at the request of the Company. In addition, the Company will
maintain insurance, at its expense, to protect you against any such expense,
liability or loss to which you would be entitled to indemnification or


--------------------------------------------------------------------------------


reimbursement under the foregoing sentence.
12.    Representations. By signing this Letter Agreement where indicated below,
you represent that you are not subject to any employment agreement or
non-competition agreement that could subject the Company or any of its
affiliates to any future liability or obligation to any third party as a result
of the execution of this Letter Agreement and your employment by the Company.
13.    Miscellaneous Provisions.
(a)    This Letter Agreement may not be amended or terminated without the prior
written consent of you and the Company.
(b)    This Letter Agreement may be executed in any number of counterparts which
together will constitute but one agreement.
(c)    This Letter Agreement will be binding on and inure to the benefit of our
respective successors and permitted assigns and, in your case, your heirs and
other legal representatives. If you should die while any amount would still be
payable to you hereunder had you continued to live, all such amounts, unless
otherwise provided herein, will be paid in accordance with the terms of this
Letter Agreement to your devisee, legatee or other designee or, if there is no
such designee, to your estate. The rights and obligations described in this
Letter Agreement may not be assigned by either party without the prior written
consent of the other party; provided, however, the Company may assign its rights
and obligations described in this Letter Agreement without your consent upon the
transfer of all or substantially all of the business and/or assets of the
Company (whether by purchase, merger, consolidation or otherwise).
(d)    Subject to Section 10, all disputes arising under or related to this
Letter Agreement will be settled by arbitration under the Commercial Arbitration
Rules of the American Arbitration Association then in effect, such arbitration
to be held in the Denver, Colorado metropolitan area, as the sole and exclusive
remedy of either party. Any judgment on the award rendered by such arbitration
may be entered in any court having jurisdiction over such matters.
(e)    Except where prohibited by applicable law, all amounts payable to you
under this Letter Agreement will be subject to required tax withholding but will
otherwise not be subject to offset.
(f)    All notices under this Letter Agreement will be in writing and will be
deemed effective when delivered in person, by courier service,


--------------------------------------------------------------------------------


or 5 days after deposit thereof in the U.S. mail, postage prepaid, for delivery
as registered or certified mail, addressed to the respective party at the
address set forth below or to such other address as may hereafter be designated
by like notice. Unless otherwise notified as set forth above, notice will be
sent to each party as follows:


You, to:
The address as is maintained in the Company’s records
The Company, to:
IHS Inc.
15 Inverness Way East
Englewood, CO 80112
Attention: President
(g)    This Letter Agreement will be governed by and construed and entered in
accordance with the laws of the State of Colorado without reference to rules
relating to conflict of laws.
(h)    This Letter Agreement constitutes the entire agreement of the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, both written and oral (including any term sheet)
between the Company (or its predecessor or affiliates) and you with respect to
the subject matter hereof. This Letter Agreement also supersedes any
inconsistent provisions of any plan or arrangement that would otherwise be
applicable to you to the extent such provisions would limit any rights granted
to you hereunder or expand any restrictions imposed on you hereby.
This Letter Agreement is intended to be a binding obligation upon both the
Company and yourself. If this Letter Agreement correctly reflects your
understanding, please sign and return one copy to Jeffrey Sisson for the
Company’s records.
IHS INC.
By:
/s/ Charles Picasso
Name: Charles Picasso
Title: President and CEO, IHS Inc.







--------------------------------------------------------------------------------


The above Letter Agreement correctly reflects our understanding, and I hereby
confirm my agreement to the same.
Dated as of January 31, 2005      /s/ Jane Okun
    






--------------------------------------------------------------------------------




EXHIBIT A
FULL AND COMPLETE RELEASE
I, ______________, in consideration for the payment of the severance described
in my Letter Agreement dated ___________________, for myself and my heirs,
executors, administrators and assigns, do hereby knowingly and voluntarily
release and forever discharge IHS Inc. (the “Company”) and its respective
predecessors, successors and affiliates and current and former directors,
officers and employees from any and all claims, actions and causes of action
under those federal, state and local laws and those applicable laws of any other
jurisdiction prohibiting employment discrimination based on age, sex, race,
color, national origin, religion, disability, veteran or marital status, sexual
orientation or any other protected trait or characteristic, or retaliation for
engaging in any protected activity, including without limitation, the Age
Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq., as amended by
the Older Workers Benefit Protection Act, P.L. 101-433, the Equal Pay Act of
1963, 9 U.S.C. § 206, et seq., Title VII of The Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1866, 42 U.S.C.
§ 1981, the Civil Rights Act of 1991, 42 U.S.C. § 1981a, the Americans with
Disabilities Act, 42 U.S.C. § 12101, et seq., the Rehabilitation Act of 1973, 29
U.S.C. § 791 et seq., the Family and Medical Leave Act of 1993, 28 U.S.C.
§§ 2601 and 2611 et seq., whether KNOWN OR UNKNOWN, fixed or contingent, which I
ever had, now have, or may have, or which my heirs, executors, administrators or
assigns hereafter can, will or may have from the beginning of time through the
date on which I sign this Full and Complete Release (this “Release”), including
without limitation those arising out of or related to my


--------------------------------------------------------------------------------


employment or separation from employment with the Company (collectively the
“Released Claims”).
I warrant and represent that I have made no sale, assignment or other transfer,
or attempted sale, assignment or other transfer, of any of the Released Claims.
I fully understand and agree that:
1.
this Release is in exchange for severance payment to which I would otherwise not
be entitled;

2.
no rights or claims are released or waived that may arise after the date this
Release is signed by me;

3.
I am here advised to consult with an attorney before signing this Release;

4.
I have 21 days from my receipt of this Release within which to consider whether
or not to sign it;

5.
I have 7 days following my signature of this Release to revoke the Release; and

6.
this Release will not become effective or enforceable until the revocation
period of 7 days has expired.

If I choose to revoke this Release, I must do so by notifying the Company in
writing. This written notice of revocation must be mailed by U.S. first class
mail or by U.S. certified mail within the 7 day revocation period and addressed
as follows:


IHS Inc.
15 Inverness Way East
Englewood, CO 80112
Attention:    President
This Release is the complete understanding between me and the Company in respect
of


--------------------------------------------------------------------------------


the subject matter of this Release and supersedes all prior agreements relating
to the same subject matter. I have not relied upon any representations, promises
or agreements of any kind except those set forth herein in signing this Release.
In the event that any provision of this Release should be held to be invalid or
unenforceable, each and all of the other provisions of this Release will remain
in full force and effect. If any provision of this Release is found to be
invalid or unenforceable, such provision will be modified as necessary to permit
this Release to be upheld and enforced to the maximum extent permitted by law.
This Release is to be governed and enforced under the laws of the State of
Colorado (except to the extent that Colorado conflicts of law rules would call
for the application of the law of another jurisdiction).
This Release inures to the benefit of the Company and its successors and
assigns.
I have carefully read this Release, fully understand each of its terms and
conditions, and intend to abide by this Release in every respect. As such, I
knowingly and voluntarily sign this Release.


 
 
 
 
 
 
 
 
 
 
 
 
Date:
 
 



















